DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Acknowledgement is made of the timely response to the 8-9-2021 non-final rejection filed 11-8-2021.
Priority

3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/762,395 filed on 3-22-2018.

Response to Amendment

4.	Acknowledgement is made of the amendment(s) to claims 1,13 and cancellation of claims 7 and 9 in the response filed 11-8-2021.

Double Patenting

5.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-6, 8, 10-14,16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,611,437 in view of Hunt (2010/0332041).

Regarding claims 1-6, 8, 10-14,16 and 18-19 the cited patent teaches all of the basic features of the claimed invention. Furthermore,  it appears that claims 1-20 of the pending application is merely a broadened variation of claims 1-29 of US U.S. Patent No. 10,611,437. Patent ‘437 however does not explicitly disclose a drive system having a drive motor, wherein said drive system is configured to generate electricity. Hunt teaches a hydrokinetic profiler system that comprises a  drive system having a drive motor, wherein said drive system is configured to generate electricity [0086].
	It would have been obvious to a person having ordinary skill in the art moored hydro profiler devices before the effective filing date of the claimed invention to modify the profiler taught by patent ,437 to further include a drive system having a drive motor, wherein said drive system is configured to generate electricity as taught by Hunt for the purpose of providing energy to the apparatus in order to function.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 9,573,659) in view of Hunt (2010/0332041).

Regarding claims 1 Liu et al a vessel body 10 comprising a leading end opposing a tail section (fig.3 & 5) (denotes 10 as the rear); a power source; an articulating mechanism 25 connected to said vessel body 10 and adapted to align said vessel body relative to a water current flow ((yaw, pitch, roll (abstract)); and an attachment mechanism 50 30 engaged with said articulating mechanism 25 and adapted to mount onto a mooring mechanism 20. Liu et al however does not teach a drive system having a drive motor, wherein said drive system is configured to generate electricity. Hunt teaches a hydrokinetic profiler system that comprises a drive system having a drive motor, wherein said drive system is configured to generate electricity [0086].
.

Response to Arguments

6.	Applicant's arguments filed 11-8-2021 have been fully considered but they are not persuasive. 

In response to applicant's argument with respect to claim 1 that the references fail to show “a drive system having a drive motor, wherein said drive system is configured to generate electricity.” This argument is moot with respect to the new rejection cited above with respect to U.S. Patent No. 10,611,437 in view of Hunt (2010/0332041).

In response to applicant's argument with respect to claim 13 that the references fail to show “an adjustable lift assist system configured to make one or more adjustments to increase or decrease the amount of a generated lift force from the water current flow impacting said lift assist system; a controller in communication with said lift assist system and configured to control said one or more adjustments, and a drive system having a drive motor, wherein said drive system is configured to generate electricity (d) generating electricity from said generated lift force.” The examiner does not agree with this argument on the grounds of the double patenting analysis of U.S. Patent No. 10,611,437 that includes in claims 10-14 although not identical to claim 13, “an adjustable lift assist system configured to make one or more 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 9573659 B2 AUTOMATED MOORING DEVICE Adjustable and disconnectable submerged-yoke mooring system
US 20100332041 A1 POWER CONTROL PROTOCOL FOR A HYDROKINETIC DEVICE INCLUDING AN ARRAY THEREOF

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.